Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application, provisional applications 62/118,125, 62/118,151, and 62/118,102, each filed on February 19, 2015, and PCT/US16/18814, filed on February 19, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Accordingly, the effective priority date of the instant application is granted as February 19, 2015.

Amendments
           Applicant's response and amendments, filed August 9, 2021, to the prior Office Action is acknowledged.  Applicant has cancelled Claims 1-28, 30-31, 33, and 35, and amended Claims 29 and 36. 
	Claims 29, 32, 34, and 36-47 are pending.

Election/Restriction
Newly submitted claims 37-40 and 42-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The amended claim sets are directed to additional species of the amended independent claim, claim 31, and the amended dependent claim, claim 32, which were added to the claims after the non-final action.  Claims 37-40 are directed to additional species of therapeutic proteins (e.g., a human therapeutic protein), and claims 42-47 are directed to additional species of AAV capsid protein constructs that were not included in the originally examined claim set.  Restriction is proper because an office action was already received for the generically recited embodiments of producing rAAV in cells.  Furthermore, restriction is appropriate because if Applicant had submitted the relevant species initially (i.e., before the first office action), such species would have been restricted.  Finally, restriction is appropriate because examining all of the recited specie would present an .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 37-40 and 42-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 29, 32, 34, 36, and 41 are currently under examination and the subject matter of the present Office Action.

Claim Objections
1. 	Claim 29 is objected to because of the following informalities: the claim recites a plurality of ‘wherein’ clauses.
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2. 	The prior rejection of Claim(s) 29, 32, 34, 36, and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Hermens et al. (U.S. Pat. Pub. 2013/0296532 A1) is withdrawn in preference for the new rejections set forth below. 

3. 	Claim(s) 29, 32, 34, 36, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wustner et al (Molecular Therapy 6(4): 510-518, 2002).
With respect to Claim 29, Wustner et al is considered relevant prior art for having taught a method of producing rAAV compositions, the method comprising the step of packaging in a mammalian cell, e.g. 293 cells (pg 512, col. 2; pg 517, Materials and Methods, col. 2, Production of rAAV5) an AAV5 nucleic acid vector comprising ITRs in the presence of a Rep protein and AAV capsid proteins, 

With respect to Claim 32, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.
Wustner et al taught that the rAAV vector may encode a therapeutic transgene, said scientific and technical concepts being recognized by those of ordinary skill in the art (e.g. pg 510, Introduction, col. 1, “AAV is a promising vector for gene therapy”, col. 2, “use of rAAV5 as a gene therapy vector”; pg 518, citation to Chao et al, “therapeutic transgene delivery by…adeno-associated viral serotype vectors”).
With respect to Claim 34, Wustner et al taught wherein the packaging is performed in vitro (to wit, cell culture; entire paper).
With respect to Claim 36, Wustner et al taught wherein the first serotype is AAV5 (entire paper).
With respect to Claim 41, Wustner et al taught wherein the mammalian cell is an HEK293 cell (pg 517, Materials and Methods, col. 2, “Cultures of 293 cells”).
Thus, Wustner et al anticipate the claims. 

4. 	Claim(s) 29, 32, 34, 36, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (Biotechniques 33(1): 204-211, 2002).
With respect to Claim 29, Smith et al is considered relevant prior art for having taught a method of producing rAAV compositions, the method comprising the step of packaging in a mammalian cell, e.g. 293 cells (e.g. pg 207, col.s 2-3, 293 human embryonic kidney cells) an AAV5 nucleic acid vector comprising ITRs in the presence of a Rep protein and AAV capsid proteins, 
wherein the ITRs, Rep protein, and capsid proteins are of the same serotype (all AAV5) (e.g. pg 206, col. 2, “complementing AAV-5 rep and cap genes”; pg 207, col. 1, “AAV-5 ITR element”).
With respect to Claim 32, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.
Smith et al taught that the rAAV vector may encode a therapeutic transgene (pg 211, col. 2, conclusory ¶, “we present rAAV-5 plasmid reagents useful for the construction of rAAV-5 vectors bearing…therapeutic transgenes”).
With respect to Claim 34, Smith et al taught wherein the packaging is performed in vitro (to wit, cell culture; entire paper).
With respect to Claim 36, Smith et al taught wherein the first serotype is AAV5 (entire paper).
With respect to Claim 41, Smith et al taught wherein the mammalian cell is an HEK293 cell (e.g. pg 207, col.s 2-3, 293 human embryonic kidney cells). 
Thus, Smith et al anticipate the claims. 

5. 	Claim(s) 29, 32, 34, 36, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (J. Virol. Methods 114: 115-124, 2003).
With respect to Claim 29, Smith et al is considered relevant prior art for having taught a method of producing rAAV compositions, the method comprising the step of packaging in a mammalian cell, e.g. 293 cells (pg 116, col. 1, Materials and Methods, 293 human embryonic kidney cells) an AAV5 nucleic acid vector comprising ITRs in the presence of a Rep protein and AAV capsid proteins, 
wherein the ITRs, Rep protein, and capsid proteins are of the same serotype (all AAV5) (pg 116, Materials and Methods, col. 2, “helper plasmid containing AAV-5 rep and cap genes”, ‘AAV-5 vector plasmid containing…AAV-5 inverted terminal repeats”). 
With respect to Claim 32, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.
Smith et al taught that the rAAV vector may encode a therapeutic transgene, said scientific and technical concepts being recognized by those of ordinary skill in the art (e.g. 
With respect to Claim 34, Smith et al taught wherein the packaging is performed in vitro (to wit, cell culture; entire paper).
With respect to Claim 36, Smith et al taught wherein the first serotype is AAV5 (entire paper).
With respect to Claim 41, Smith et al taught wherein the mammalian cell is an HEK293 cell (pg 116, col. 1, Materials and Methods, 293 human embryonic kidney cells). 
Thus, Smith et al anticipate the claims. 

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grimm et al (Gene Therapy 6: 1322-1330, 1999) is considered relevant prior art for having taught a method of producing wildtype AAV compositions, the method comprising the step of packaging in a mammalian cell an AAV2 nucleic acid vector comprising ITRs in the presence of a Rep protein and AAV capsid proteins, 
wherein the ITRs, Rep protein, and capsid proteins are of the same serotype (all AAV2) (entire paper). 

Thomas et al (Human Gene Therapy 20: 861-870, 2009) is considered relevant prior art for having taught a method of producing rAAV compositions, the method comprising the step of packaging the rAAV nucleic acid vector comprising ITRs in the presence of a Rep protein and AAV capsid proteins in a mammalian cell, e.g. hamster kidney cells (pg 862, col. 2). 
Thomas et al taught wherein the ITRs and Rep protein are of AAV2 serotype, and the capsid proteins may be any AAV capsid serotype (pg 862, col. 2), as demonstrated using AAV1, 2, 5, or 8 capsid serotypes (pg 864, Figure 1, legend). 

 Conclusion
7. 	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633